DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 10 are amended. Claims 2-7 and 11 are cancelled. Claims 12-17 are withdrawn. Claims 1 and 8-10 are examined herein.
Status of Previous Rejections
The rejections of Claims 3-7 and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment and argument.
The rejections of Claims 1-3, 5, and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (Physica B: Condensed Matter, 552 (2019) 190-194, Published on Oct 04, 2018)) are withdrawn in view of the amendment and arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the Bi" in last lines.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Physica B: Condensed Matter, 552 (2019) 190-194, Published on Oct 04, 2018)), and further in view of Cui (Acta Materialia, 79 (2014) 374-381).
Regarding claims 1 and 10, Nguyen teaches a Mn--Bi--Sb-based magnetic substance comprising: manganese (Mn) and bismuth (Bi), wherein a portion of Bi elements forming the crystal structure is substituted with antimony (Sb) (Page 192, 1st Column, last paragraph; 2nd Column, 1st and 2nd paragraphs). Nguyen discloses the magnetic material contain MnBi LTP phase (Page 192; 2nd Column, 1st and 2nd paragraphs), which meets the hexagonal phase limitation recited in claim 1.
The amount of Mn disclosed by Nguyen is lower than the recited Mn amount in the instant claims. Cui teaches a MnBi magnetic alloy and discloses that when Mn amount is increased from 50 at% to 54 at%, the amount of LTP-MnBi phase is increased from 81 wt% to 92 wt% (Table 1). Thus, it would be obvious to one of ordinary skill in the art to increase the Mn amount from 50 at% to 54 at% as taught by Cui in the alloy of Nguyen in order to increase the content of MnBi phase as disclosed by Cui. When the Mn content in MnBi0.98Sb0.02 alloy is increased to 54 at%, the alloy has a composition of Mn54Bi46-1Sb1 and meets the composition recited in claims 1 and 10. 
Nguyen in view of Cui does not teach that Bi phase and Mn-oxide phase in Mn54Bi46-ySby alloy are not formed. However, in view of the fact that Nguyen in view of Cui teaches an alloy that meets the recited composition in claims 1 and 10, one of ordinary skill in the art would expect that the alloy disclosed by Nguyen in view of Cui to meet the limitation that Bi phase and Mn-oxide phase in Mn54Bi46-ySby alloy are not formed as recited in claims 1 and 10. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claims 8 and 9, Nguyen in view of Cui does not teach the property limitations as recited in claims 8 and 9. However, in view of the fact that Nguyen in view of Cui teaches an alloy that meets the recited composition in claim 1, one of ordinary skill in the art would expect that the alloy disclosed by Nguyen in view of Cui to meet the recited property limitations in claims 8 and 9. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that when Mn content is about 54 at%, Sb content is important on the formation of LTP-MnBi in an amount of about 50% or greater.
In response, Nguyen discloses the effect of Sb amount on the formation of LTP-MnBi (Page 192, right column, 1st paragraph; Fig. 3). It would be obvious to one of ordinary skill in the art to optimized the amount of Sb in MnBi alloy in order to obtain an alloy having desired amount of LTP-MnBi.

Second, the applicants argued that Bi phase and Mn-oxide phase are not formed in Mn54Bi46-ySby alloy.
In response, in view of the fact that Nguyen in view of Cui teaches an alloy that meets the recited composition in the instant claims, one of ordinary skill in the art would expect that the alloy disclosed by Nguyen in view of Cui to meet the limitation that Bi phase and Mn-oxide phase in Mn54Bi46-ySby alloy are not formed as recited in claims 1 and 10. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Third, the applicants argued that Cui does not teach including Sb and neither Nguyen nor Cui teach the recited composition for forming LTP-MnBi in an amount of 50% or greater.
In response, Cui discloses that when the MnBi alloy contains 54 at% Mn, LTP-phase amount is 92 wt% (Table 1). Nguyen discloses that increasing Sb content increases LTP-MnBi content (Page 192, right column, 1st paragraph). Thus, the combination of Cui and Nguyen teaches the recited amount of Sb and LTP-MnBi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733